Citation Nr: 9928398	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) evaluation for 
plantar keratosis.

2.  Entitlement to a higher (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970 and from September 1970 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which granted the veteran service 
connection for plantar keratosis and tinea pedis and 
evaluated these disorders as noncompensably disabling.  The 
veteran has expressed disagreement with the noncompensable 
disability evaluations assigned.  


REMAND

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded under § 5107(a) when a 
claimant indicates that the disorder is more disabling than 
is currently evaluated.  As the claim is well grounded, VA 
has the duty to assist the veteran in the development of the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  VA's 
duty to assist includes providing the veteran with a complete 
examination of his service-connected disability.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  

The veteran essentially maintains that he has not been 
adequately compensated for the present impairment 
attributable to his service-connected plantar keratosis and 
tinea pedis.  He maintains that he has pain when standing and 
walking as a result of his plantar keratosis.  He further 
contends that his tinea pedis involves both feet and is 
manifested by flaking and itching.  VA clinical records 
associated with his claims file include a VA examination in 
November 1996 which fails to discuss and/or otherwise 
reference the service-connected disabilities in issue.  The 
veteran's representative has argued that the VA has not 
adequately examined the veteran's service-connected plantar 
keratosis and tinea pedis.  After a preliminary review of the 
clinical record, we agree.  Sufficient medical evidence for 
assessing the severity of the veteran's disabilities is not 
currently of record.  

When the record before the Board is inadequate to render a 
fully informed decision, as here, a remand is required.  
Ascherl v. Brown, 4 Vet. App. 371 (1993).  Under these 
circumstances, examination is warranted.  Accordingly, the 
case is REMANDED to the RO for the following:  

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected tinea 
pedis and plantar keratosis.  With 
respect to the tinea pedis, the examiner 
should specifically identify the 
anatomical areas involved and indicate 
whether there is any exfoliation, 
exudation, itching, lesions or marked 
disfigurement in any of the areas 
affected.  The examiner should state 
whether any exposed surfaces or extensive 
areas are involved.  With respect to the 
keratosis, or calluses, the examiner 
should identify these by location and 
state whether each is tender or painful 
on objective demonstration, or limits 
function in any way.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  After undertaking any other necessary 
development, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the mater or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



